                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                      JS-6
                                      CIVIL MINUTES – GENERAL


 Case No.          SACV 18-02124-AG (ADSx)                            Date       February 26, 2019
 Title             James Zarian v. Jerry N. Bolt et al


 Present: The Honorable            ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE
                Melissa Kunig                         None Reported                         __________
                Deputy Clerk                    Court Reporter / Recorder                    Tape No.
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                      None Present                                       None Present


 PROCEEDINGS:               (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
                            TO DISMISS CASE


       The Court, having been advised by the Plaintiff that this action has been resolved by a
Joint Stipulation to Dismiss Case [16], hereby orders this action dismissed without prejudice.
The Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                        -       :       -
                                                      Initials of Deputy Clerk    mku




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                 Page 1 of 1
